Exhibit 10.3

 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Asterisks denote omissions.

 

Amendment #1 to Purchase Agreement

Between Network Engines, Inc and EMC Corporation

 

Whereas, Network Engines Inc. (“Network Engines”) and EMC Corporation (“EMC”)
entered into a Purchase Agreement for Product, dated February 5, 2002  (the
“Agreement”) under which EMC purchases certain Products from Network Engines:
and

 

Whereas, the parties established certain order and delivery processes in the
Agreement (“Standard Order and Delivery Processes”); and

 

Whereas, the parties now desire to amend the Agreement to establish certain
alternative procedures for Product order and delivery, based on the EMC
so-called “KanBan” process;

 

Now, therefore, intending to amend the Agreement, the parties hereby agree as
follows:

 

1.             The order and delivery procedures established in this Amendment
#1 shall be in addition to and an alternative to the Standard Order and Delivery
Processes. For any Purchase Order issued by EMC, EMC may specify that the
Products ordered thereby shall be placed into the KanBan Process, in which case
the following procedures shall apply. Alternatively, in its sole discretion, EMC
may specify that the Standard Order and Delivery Processes shall apply.

 

2.             A “KanBan Queue” shall be a supply of completed Products
available to be “Pulled” by EMC for use and entry into the EMC final assembly
and delivery process.  Within [**] of EMC’s release of the monthly BRM, the
parties shall agree in writing via e-mail sent by EMC to NEI and acknowledged by
NEI, on the number, size and location of KanBan Queues to be established by
Network Engines (“Network Engines KanBan Queues”). Network Engines shall own all
Products that are in the Network Engines KanBan Queues. EMC may, at its sole
discretion, establish its own KanBan Queues, stocked with Product owned by EMC. 
The parties shall establish the size and number of Network Engines KanBan Queues
based on the average daily demand (“ADD”) for Products by EMC.  By using the ADD
and the size and number of Network Engines KanBan Queues, the parties can
calculate the average time that a Product shall remain in the Network Engines
KanBan Queues before being Pulled by EMC (“KanBan Cycle Time”).

 

3.             Network Engines shall schedule its production of Products based
on EMC Purchase Orders and  the ADD requirements and the KanBan Cycle Time.
Network Engines will actually build Products and place them into the Network
Engines KanBan Queue when and as Products are Pulled from the KanBan Queue by
EMC.

 

4.             If requested by EMC, Network Engines shall maintain [**] KanBan
Queues at space co-located with an EMC manufacturing or distribution facility
(“EMC Facility”) (such Queues hereinafter “Co-Located KanBan Queues”) `EMC shall
provide the space for such Co-Located KanBan Queues to Network Engines for $[**]
per year. All Products in the Co-Located KanBan Queues shall be and remain the
property of Network Engines, until such time as they are Delivered, as defined
below. A separate consignment agreement shall be executed by the parties prior
to Network Engines maintaining a KanBan Queue at a space co-located with an EMC
Facility. Each such KanBan Queue shall be segregated by a clear and durable
physical delineation, separating the Network Engines KanBan Queue from the other
parts of the EMC location.

 

5.             For Products in any Network Engines KanBan Queue, such Products
shall be deemed to be Delivered for purposes of the Agreement, when the Products
are Pulled by EMC for use by

 

--------------------------------------------------------------------------------


 

EMC, including, but not limited to, placing such Products in a KanBan Queue
owned and maintained by EMC. A Product shall be considered to be “Pulled” when
it is physically removed from the physical location that comprises the Network
Engines KanBan Queue. Movement of a Product from one Network Engines KanBan
Queue to another Network Engines KanBan Queue shall not constitute Delivery.

 

6.             Upon Delivery, as defined herein, such Products shall be deemed
to be “shipped to EMC” for purposes of Section 6.4 of the Agreement, entitling
NEI to invoice EMC. Once a Product has been Pulled, it may not be placed back
into the NEI KanBan Queue. EMC shall notify NEI each day of all Products Pulled
from the NEI KanBan Queue.  For Products Pulled from a Co-Located KanBan Queue,
Network Engines shall be entitled to invoice EMC for the Product price, as
specified in Exhibit A of the Agreement, and also for the cost of shipping the
Product from the Network Engines manufacturing facility to the EMC Facility.

 

7.             For all Products for which EMC requests placement in the KanBan
process, the following amendments to the terms of the Agreement shall apply:

 

7.1           The “Lead Time,” for all purposes under the Agreement, shall be
extended by the time of the KanBan Cycle Time.

 

7.2           “Delivery” shall have the meaning as described in Section 5,
above.

 

7.3           EMC shall have no right to cancel a Purchase Order for a Product,
once such Product has been placed, by Network Engines, into the Network Engines
KanBan Queue.

 

7.3           For purposes of Exhibit A, the Sections entitled “Upside Support,”
“Cancellation Terms,” and “Reschedule Terms”, the heading of the left-hand
column of the chart in such Sections shall read, “Request made by EMC X days
before the date that Product is scheduled to be placed into the Network Engines
KanBan Queue.”

 

7.4           The introductory paragraph of Exhibit B — EMC On-Order Parts shall
be amended to read, “EMC shall be liable only for the parts listed in paragraphs
2.0, 3.0 and 4.0 below. EMC’s liability is limited to that quantity of Parts
that NEI must order, in accordance with the ordering lead times for such parts,
in order to manufacture Products and place such Products into the Network
Engines KanBan Queue on the requested dates, in accordance with the KanBan
process, including upside requirements. (“On-Order Parts”)”

 

8.0           Except as expressly amended herein, the terms of the Agreement
shall remain in effect and shall govern all transactions for Products hereunder.
All Purchase Orders placed by EMC as of the Effectivity Date of this Amendment
#1 shall be deemed a request  for product according to the terms of the KanBan
Process unless specified otherwise by EMC on the Purchase Order. For all
Purchase Orders that specify not to be placed  into the KanBan Process, the
terms of the Agreement shall remain in effect and shall govern such
transactions, without the effects of the amendments provided herein. `

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Amendment #1 to the Purchase
Agreement to be executed by their duly authorized representatives, effective as
of the date last signed (“Effective Date”),.

 

 

 

EMC Corporation

“NEI”

 

“EMC”

 

 

 

By:

/s/ Douglas Bryant

 

By:

/s/ William Monagle

 

(Signature)

 

 

(Signature)

 

 

 

 

 

Name:

Douglas Bryant

 

Name:

William Monagle

 

(Please Print or Type)

 

(Please Print or Type)

 

 

 

 

Title:

CFO

 

Title:

Vice President Corporate Procurement

 

 

 

 

 

Date:

8-12-03

 

Date:

 

 

--------------------------------------------------------------------------------